Exhibit-10-e-8

Employee


Participant Name
Grant Date: Grant Date
Grant ID: Grant ID
Units Granted: Shares Granted
Vesting: 100% after 3 Years


MERITOR, INC.
2010 LONG-TERM INCENTIVE PLAN
PERFORMANCE SHARE UNIT AGREEMENT
In accordance with Section 11 of the 2010 Long-Term Incentive Plan, as amended
and restated (the “Plan”) of Meritor, Inc. (the “Company”), the number of
Performance Share Units specified above have been granted to you as of the date
listed above (“Grant Date”) as Performance Share Units (“Performance Shares”).
By accepting such award (the “Award”), you agree to the terms and conditions of
this performance share agreement (the “Agreement”). Each Performance Share
represents a right to receive one share of common stock, par value $1.00 per
share, of the Company (the "Common Stock") or its cash equivalent in the future
upon achievement of certain performance and time-based vesting criteria. All
capitalized terms used herein and not otherwise defined will have the meanings
set forth in the Plan.
1.
Vesting of Performance Shares

(a)    Except as otherwise provided in this Agreement, the Performance Shares
will vest on the third anniversary of the grant date provided that you continue
to serve as an employee of the Company for the period from the Grant Date
through the third anniversary of the grant date (the “Vesting Period”).
(b)    If you incur a Separation from Service due to your Disability or death
(other than pursuant to a Qualifying Termination within the two (2) year period
immediately following a Change of Control) prior to the last day of the Vesting
Period, then a prorated portion of the Performance Shares, based upon the ratio
of the number of full months of the Vesting Period that have elapsed as of the
end of the month in which your Separation from Service due to Disability or
death occurs over the total number of months in such period, will vest for Plan
purposes effective as of the last day of the Vesting Period and will be payable
at the time and in the form specified in Section 2 of this Agreement, subject to
achievement of the Performance Goals referred to in Section 3 of this Agreement.
(c)    If you incur a Separation from Service due to Retirement (other than
pursuant to a Qualifying Termination within the two (2) year period immediately
following a Change of Control) at least one (1) year after the Grant Date and
prior to the last day of the Vesting Period, then the Award will remain
outstanding for the remainder of the Vesting Period and will continue to vest
for Plan purposes in accordance with the terms of this Agreement as though you
were still employed and will be payable at the time and in the form specified in
Section 2 of this Agreement, subject to achievement of the Performance Goals
referred to in Section 3 of this Agreement.

1



--------------------------------------------------------------------------------



(d)    If you incur a Separation from Service due to involuntary termination of
employment by the Company without Cause (other than pursuant to a Qualifying
Termination within the two (2) year period immediately following a Change of
Control) prior to the last day of the Vesting Period, then solely for purposes
of determining whether you are vested in the Award, your last day of service
will be deemed to be effective as of the last day of any period during which you
are entitled to severance from the Company. In the event that, as the result of
any additional vesting service accorded in the immediately preceding sentence,
you are deemed to be employed on the last day of the Vesting Period, the Award
will be payable at the time and in the form specified in Section 2 of this
Agreement, subject to achievement of the Performance Goals referred to in
Section 3 of this Agreement.
(e)    Subject to Section 9(b) below, if you incur a Separation from Service due
to a Qualifying Termination within the two (2) year period immediately following
a Change of Control and prior to the last day of the Vesting Period, then the
Award will vest on the date of such Separation from Service, will be deemed
fully earned at the target amount as of the date on which the Change of Control
occurs and will be payable within thirty (30) days of the date of such
Separation from Service in the form specified in Section 2.
(f)    If you incur any Separation from Service, that is not described in
Section 1(b) through (e) above, prior to the last day of the Vesting Period,
then your Award under this Agreement will be immediately canceled and forfeited
and you will have no further rights to the Performance Shares granted pursuant
to this Agreement.
2.
Payment of Performance Shares

Except as otherwise provided in Section 1(e) of this Agreement, subject to
achievement of the Performance Goals referred to in Appendix A of this Agreement
and subject to Section 9(b) of this Agreement, within the last calendar month of
the calendar year in which the Vesting Period ends, the Company will deliver to
you (or in the event of your death, to your estate or any person who acquires
your interest in the Performance Shares by bequest or inheritance) upon
satisfaction of any required tax withholding obligations one share of Common
Stock in respect of each Performance Share or its cash equivalent in a single
sum payment in cash, as the Committee in its sole discretion may determine. For
the avoidance of doubt, the Committee may pay an award of Performance Shares
wholly in Shares or cash or partly in Shares or cash, as the Committee in its
sole discretion may determine. Any cash amounts payable pursuant to this Section
2 will be calculated based on the fair market value of Meritor stock on the
vesting date (or such other date as the Committee shall determine in its sole
discretion). No shares of Common Stock will be issued to you and no cash
equivalent will be paid to you at the time the Award is made, and you will not
have any rights as a shareowner with respect to the Performance Shares unless
and until the shares of Common Stock have been delivered to you.
3.
Performance Goals

Except as otherwise provided in Section 1(e) of this Agreement, the payment of
Performance Shares will be subject to the achievement of the Performance Goals
set forth in Appendix A to this Agreement. The number of shares of Stock (or
amount of cash) payable to you in respect of the Performance Shares subject to
this Agreement will be determined by multiplying applicable weighted percentage
of the number of Performance Shares subject to this Agreement by the applicable
percentage payout for achievement of such Performance Goals specified in
Appendix A, in each case as determined by the Committee in its sole discretion.
4.
Forfeiture of Unearned Performance Shares

Notwithstanding any other provision of this Agreement, if at any time it becomes
impossible for you to earn any of the Performance Shares in accordance with this
Agreement, then all the Performance Shares will be forfeited and you will have
no further rights of any kind or nature with respect thereto.

2



--------------------------------------------------------------------------------



5.    Transferability


This grant is not transferable by you otherwise than by will or by the laws of
descent and distribution, and the Performance Shares will be deliverable, during
your lifetime, only to you.


6.    Interpretations and Determinations
All interpretations, determinations and other actions by the Committee not
revoked or modified by the Board of Directors will be final, conclusive and
binding upon all parties.


7.    Withholding and Sale of Shares for Taxes
You are liable and responsible for all taxes owed in connection with the
Performance Shares, regardless of any action the Company takes with respect to
any tax withholding obligations that arise in connection with the Performance
Shares, whether due to national, federal, state or local taxes, including any
employment tax obligation (the “Tax Withholding Obligation”). The Company has
the right, in connection with the delivery of any Shares or cash in respect of
the Performance Share Units subject to this Agreement, (a) to deduct from any
payment otherwise due by the Company to you or any other person receiving
delivery of such shares or cash an amount equal to any taxes required to be
withheld by law with respect to such delivery, (b) to require you or any other
person receiving such delivery to pay to it an amount sufficient to provide for
any such taxes so required to be withheld, or (c) to sell such number of Shares
as may be necessary so that the net proceeds of such sale shall be an amount
sufficient to provide for any such taxes so required to be withheld. To the
extent that any Performance Share Units are settled in Shares, your acceptance
of this Agreement constitutes your irrevocable instruction and authorization to
the Company to withhold and sell on your behalf the number of Shares from those
Shares issuable to you under this Award as the Company determines to be
sufficient to satisfy the Tax Withholding Obligation as and when any such Tax
Withholding Obligation becomes due (the “Sale for Taxes”). This irrevocable
instruction is intended to qualify the Sale for Taxes under a safe harbor from
insider trading liability for transactions pursuant to a written trading plan
that meets the requirements of Rule 10b5-1 under the Securities Exchange Act of
1934, as amended. In the case of any amounts withheld for taxes pursuant to this
provision in the form of Shares, the amount withheld will not exceed the minimum
required by applicable law and regulations.
8.
No Acquired Rights

You acknowledge, agree and consent that: (a) the Plan is discretionary and the
Company may amend, cancel or terminate the Plan at any time; (b) the grant of
the Performance Shares is a one-time benefit offered to you and does not create
any contractual or other right for you to receive any grant of Performance
Shares or benefits under the Plan in the future; (c) future grants, if any, will
be at the sole discretion of the Company, including, but not limited to, the
timing of any grant, the number of shares and forfeiture provisions; and
(d) your participation in the Plan is voluntary.
The value of your Performance Shares is an extraordinary item of compensation
outside the scope of your employment contract, if any. As such, your Performance
Shares are not part of normal or expected compensation for purposes of
calculating any severance, resignation, redundancy, end-of-service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments.
9.
Section 409A


3



--------------------------------------------------------------------------------



(a)This Agreement is intended to comply with Section 409A of the Code and the
regulations and other guidance related thereto (“Section 409A”) and, to the
maximum extent permitted, this Agreement will be interpreted in accordance with
such intention. Notwithstanding any other provision of this Agreement to the
contrary, the Company makes no representation that the Plan or any amounts
payable under this Agreement will be exempt from or comply with Section 409A and
makes no undertaking to preclude Section 409A from applying to this Agreement.
(b)To the extent that any amount payable under this Agreement constitutes an
amount payable or benefit to be provided under a "nonqualified deferred
compensation plan" (as defined in Section 409A) that is not exempt from Section
409A, and such amount is payable as a result of a Separation from Service and
you are a "specified employee" (as defined and determined under Section 409A and
any relevant procedures that the Company may establish) at the time of your
Separation from Service, then, notwithstanding any other provision in this
Agreement to the contrary, such payment or delivery of shares will not be made
to you until the day after the date that is six (6) months following your
Separation from Service, at which time all payments that otherwise would have
been paid to you under this Agreement during that six-month period, but were not
paid because of this paragraph, will be paid in a single lump sum. This
six-month delay will cease to be applicable in the event of your death.
(c)For purposes of this Agreement, “Separation from Service” will have the
meaning set forth in Section 409A and all references to termination of
employment and similar references will be deemed to be references to “Separation
from Service” within the meaning of Section 409A.
10.
Applicable Law

This Agreement and the Company’s obligation to deliver shares of Common Stock
upon payment or settlement of Performance Shares or their cash equivalent
hereunder will be governed by and construed and enforced in accordance with the
laws of Indiana and the federal laws of the United States.
11.
Entire Agreement

This Agreement and the Plan embody the entire agreement and understanding
between the Company and you with respect to the Performance Shares, and there
are no representations, promises, covenants, agreements or understandings with
respect to the Performance Shares other than those expressly set forth in this
Agreement and the Plan. In the event of any conflict between this Agreement and
the Plan, the terms of the Plan will govern.

4



--------------------------------------------------------------------------------



APPENDIX A
FY2014 -2016 LTIP Performance Metrics and Targets
EBITDA Margin
Debt Reduction
New Business Wins
Weighting = 50%
Weighting = 25%
Weighting = 25%
Margin%
Payout%
$(millions)
Payout
$(millions)
Payout
8.0%
0%
$200M
0%
$250M
0%
9.0%
50%
$300M
50%
$375M
50%
10.0%
100%
$400M
100%
$500M
100%
11.0%
150%
$500M
150%
$625M
150%
12.0%
200%
$600M
200%
$750M
200%



For purposes of this Agreement, the performance period will be October 1, 2013
through September 30, 2016.
Performance Criteria Definition*


EBITDA Margin: income (loss) before interest, income taxes, depreciation and
amortization,  non-controlling interest in consolidated joint ventures, loss on
sale of receivables, restructuring expenses and asset impairment charges and
other special items as a percent of total sales
Debt Reduction: Reduce net debt (net debt = debt plus retirement benefit
liabilities, less cash and cash equivalents)
New Business Wins: Incremental booked revenue per year at run rate
*all criteria will be interpreted consistently with the corporation’s external
measurement of the criteria





5

